 BENTSON CONTRACTING CO.199Bentson Contracting CompanyandLaborers'Dis-trictCouncil of the State of Arizona,includingLocal Unions 383 and479, AFL-CIO. Case 28-'CA-9975April 11, 1990DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSCRACRAFT AND DEVANEYOn November 1, 1989, the Acting GeneralCounsel of the National Labor Relations Boardissued a complaint alleging that the Respondent hasviolated Section 8(a)(5) and (1) of the NationalLabor Relations Act by refusing the Union's re-quest to bargain following the Union's certificationin Case 28-RC-4516. (Official notice is taken of the"record" in the representation proceeding as de-fined in the Board's Rules and Regulations, Secs.102.68 and 102.69(g);FrontierHotel,265NLRB343 (1982).) The Respondent filed its answer admit-ting in part and denying in part theallegations inthe complaint.On November 17, 1989, the Respondent filedMotions to Transfer and Continue Matter Beforethe Board and for Summary Judgment. On Novem-ber 22, 1989, the Board issued an order transferringthe proceeding to the Board and a Notice to ShowCause why the Respondent's Motion for SummaryJudgment should not be granted. On November 24,1989, the Acting General Counsel filed Motions toTransfer and Continue Matter Before the Boardand for Summary Judgment.' On December 4,1989, the General Counsel filed a response to theBoard's Order to Show Cause.The National Labor Relations has delegated itsauthority in this proceeding to a three-memberpanel.Ruling on Motions for Summary JudgmentIn its answer, the Respondent attacks the validityof the certification on the basis of the Board's unitdetermination in the representation proceeding andalleges that the complaint fails to name all neces-sary parties in this proceeding.2All representationissuesraised by the Respond-ent were or could have been litigated in the priorrepresentation proceeding.The Respondent doesiTheActing General Counsel's Motion for Summary Judgment wasmailed to the Board before the Board issued its Notice to Show Cause.2The Respondent also deniesthe complaintallegations that the Unionhas requested bargaining and that it has refused to bargain.Despite thesedenials, the Respondent does not controvert the documentary record evi-dence thatthe Unionrequested bargaining on August 9, 1989, and thatthe Respondent refused to bargain on August 14, 1989.Accordingly, wefind that the Respondent's denials of these complaint allegations raise nomaterial issues of fact warranting a hearingKeeshin Charter Service, 256NLRB172 fn. 2 (1981).not offer to adduceat a hearingany newly discov-ered and previously unavailable evidence, nor doesitallege any special circumstances that would re-quire the Board to reexamine the decision made inthe representation proceeding.3We therefore findthat the Respondent has not raised any representa-tion issuethat is properly litigable in this unfairlaborpracticeproceeding.SeePittsburghPlateGlass Co. v. NLRB,313 U.S. 146, 162 (1941).The Respondentraises asan affirmative defense,and arguesin itsMotion for Summary Judgment,that the complaint is time-barred by Section 10(b)of the Act.4 On July 27, 1989, the Union filed acharge in Case 28-CA-9859 alleging that the Re-spondent failed and refused to bargain with it sinceDecember 13, 1988. This charge was withdrawn inearly August 1989. The Respondentclaims,howev-er, that this withdrawn charge demonstrates that"the Union has admitted that since on or about De-cember 13,1988,the Employer has,refused to bar-gain" and therefore, since the charge in the instantcase was not filed until October 10, 1989,it is time-barred by Section 10(b) of the Act. The Respond-ent also contends that the case relied on by the Re-gionalDirectorin issuingthe complaint in thiscase,J.Ray McDermott & Co.,227 NLRB 1347,1348-1349 (1977), enfd. 571 F.2d 850 (5th Cir.2 The Respondent contends,as an affirmative defense in its answer andin itsMotion for Summary Judgment, that two other unions, the Interna-tional Union of Operating Engineers, Local No.428, AFL-CIO, and theTransport,Local Delivery and Sales Drivers, Warehousemen and Help-ers,Mining and Motion Picture Production, State of Arizona, LocalUnion No. 104, an affiliate of the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,should be joined with the Union in this proceeding.Each of the threeunions received a majority of votes in three separate representation elec-tions and was eventually certified as the bargaining representative of cer-tain of the Respondent's employees. The Respondent's contention herethat the only appropriate unit is one overall unit was rejected in each ofthe representation case proceedings and m the summary judgment pro-ceedings involving the Operating Engineers (297 NLRB No. 27(Oct. 31,1989)(Benison 1))and the Teamsters(297 NLRB No. 84 (Jan.31, 1990)(Bentson II))(not printed in Board volumes).As the Board did in thoseproceedings, we reject this contention here,in Bentson III.4 TheRespondent also contends that the complaint allegation is notfactually related to the charge because the complaint alleges that the vio-lation commenced on or about August 14, 1989, instead of September 21,1989, the date set forth in the charge.Relying onNickles Bakery of Indi-ana, 296 NLRB 927 (1989),the Respondent argues that this discrepancyis contrary to Board law. The Respondent's reliance onNickles Bakery ismisplaced.That case involved an attempt to include 8(a)(1) allegations ina complaint that were not included in the underlying unfair labor prac-tice charge.The Board overruled those cases holding that the "otheracts" language preprinted on the charge provides a sufficient basis, on itsown, to support any and all 8(a)(1)complaint allegations and held, in-stead, that such allegations must be closely related to the allegations inthe charge or the subject matter set forth as the basis for the underlyingcharge.There is no such attempt to include unrelated allegations in this case.To the contrary, the violation in the complaint is of the same class ofviolation alleged in the charge.SeeNLRB v. Fant Milling Co.,3160U.S.301, 307(1959). Indeed,but for the date of refusal,both the charge andcomplaint allege a refusal to bargain with the Union based on itscertifi-cation as the exclusive representative of the unit employees. The differ-ence in dates here is insignificant under theNickles Bakerytest298 NLRB No. 14 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1978), cert. denied 439 U.S. 893 (1978), is based ona "continuing violation" theory and that such caseshave been overruled inChambersburgCountyMarket,293 NLRB 654 (1989).5In his Motion for Summary Judgment and hisResponse to the Notice to Show Cause, the ActingGeneral Counsel contends that the Respondent wasobligated to bargain with the Union during theentire certification year,which began November22, 1988, and whether the Union had more than 6months' notice of the Respondent's previous refusalto bargain is legally irrelevant.Therefore, theActing General Counsel argues, since the Union re-quested bargaining on August 9, 1989, within thecertification year, and the Respondent refused byletterdatedAugust 14, 1989, the October 10charge is timely. The Acting General Counsel alsoargues that the cases relied on by the Respondentare inapposite because they do not involve a gener-al refusal to bargain.6We find merit in the thenActing General Counsel's argument.InMachinists Local 1424 v. NLRB,362 U.S. 411(1960), theCourt defined two categories intowhich cases fall in applying Section 10(b) of theAct. The first includes occurrences within the 6-month limitations period that "in and of themselvesmay constitute, as a substantive matter, unfair laborpractices." Id. at 416. The second category "is thatwhere conduct occurring within the limitationsperiod can be charged to be an unfair labor prac-tice only through reliance on an earlier unfair laborpractice." Id. at 416-417. This case andMcDermottcome within the first category;Chambersburgcomes within the second.7Repeated refusals to recognize and bargainduring the certification year, as in this case andMcDermott,are not merely reiterations of an initialrefusal to bargain, but are separate unlawful refus-als based on the obligation to bargain that has beenInMcDermott,the union was certified on June 30,1975. On April 29,1976, theunion filed a charge alleging that the Respondent was refusingto recognize and bargain with it since July 10, 1975, and including April21, 1976.The employer claimed that the charge was time-barred becauseitwas filed outside the 10(b) period,which it alleges began in July 1975.The Board adopted the judge's finding that the charge was timely be-cause the Respondent'sApril 21, 1976 refusal to bargain, occurringduring the certification year, created an independent cause of action.Chambersburgon the other hand, involved an employer's refusal toexecute a bargaining agreement,a refusal that the union failed to chal-lenge with a charge until after 6 months had passed.InChambersburg,the Board overruledTorrington ConstructionCo., 235 NLRB 1540 (1978),and related cases to the extent they found that a refusal to execute a bar-gaining agreement constitutes a continuing violation that can be revivedby another request to execute and refusal to do so.6 Chambersburg,supra, andPostal ServiceMarina Center,271 NLRB397 (1984),which involved a charge alleging an 8(a)(3) discharge7 Thus, the absence inChambersburgof any discussion aboutMcDer-mottor the law concerning an employer's refusal to bargain during thecertification year is not attributable to oversight on the part of the Board,and the Respondent's contention that Chambersburg overruled McDer-mott is without meritestablished,both factually and legally, by theBoard's certification.The employer's bargainingobligation has been fixed by the Board, and con-tested issuesas to its propriety were or could havebeen resolved in the underlying representationcase.Pittsburgh Plate Glass Co. v. NLRB,313 U.S.146, 162 (1941). Absent special circumstances, thebargaining obligation during the certification yearcannot be questioned except insofar as an employ-er's contentions timely raised in the representationcase can be presented to a court of appeals forreview.Ray Brooks v. NLRB,348 U.S. 96, 98-99(1954).8A gap of more than 6 months,betweenunion requests for bargaining during the certifica-tion year, without more, does not constitute specialcircumstances that would warrant putting the bar-gaining obligation into doubt.Sunnyland RefiningCo., 250 NLRB 1180, 1181 fn. 2 (1980), enfd. mem.657 F.2d 1249 (5th Cir. 1981). Hence, all the ele-ments of an unlawful refusal to bargain that are liti-gable in an unfair labor practice case are presentwhen the General Counsel shows that a request tobargain was made and refused during the certifica-tion year. Each such bargaining refusal stands onitsown without the need to rely on any prior liti-gable events, and the fact that there may have beena separate earlier refusal is simply irrelevant for thepurpose of the 10(b) limitation.9In contrast to refusals to bargain during the cer-tification year, the failure to execute a contract, asinChambersburg,restson the testimony of wit-nesses to an underlying event, i.e., whether the par-ties had reached an agreement. This factual deter-mination is an essential element of the unfair laborpractice alleged, since there is no general obliga-tion to execute pieces of paper proffered as con-tracts.The obligation arises only if the profferedcontract represents the parties' agreement. As rec-ognized by the Board inChambersburg,a disputeover whether an agreement was reached becomesharder to resolve with the passage of time owingto the possible unavailability of witnesses and thefading memories of those who do testify. Conse-quently, the Board found that to apply the continu-ing violation doctrine under such circumstanceswould be inconsistent with the design of Section10(b) for two reasons: (1) it would permit litigationbased on disputes over stale events; and (2) itwould frustrate that section's goal of fostering sta-8 After thecertification year, a presumptionof majorityexists that maybe rebuttedby objectiveevidence showing either reasonable cause to be-lieve the unionhas lost majoritystatus or in fact has lost majority stand-mg among the unit employees.FallRiverDyeing Corp. v. NLRB,482U.S. 27, 38 (1987),and cases there cited.9 J.Ray McDermott &Co., supra, 227 NLRBat 1348-1349. See alsoY.I.P Limousine Service,277 NLRB 538, 538-539 (1985);NLRB v. WhiteConstructionCo., 204 F.2d 950, 952 (5th Cir 1953). BENTSON CONTRACTING CO.bility and certainty in the parties' bargaining rela-tionship. Thus, the Board held that a charge mustbe filed within 6 months from the initial refusal toexecute a contract, at which time a dispute is clear-ly evident and subject to challenge.No such considerations are present in consider-ing Section 10(b)'s application to cases involving arefusal to bargain during the certification year.There is no staleness involved because, for reasonspreviously stated, each refusal is wholly independ-ent of its predecessor. There is no established,stable bargaining relationship to undermine becausethe validity of the certification is being contested.In this case, the complaint alleges that the Unionrequested bargaining on August 9, 1989, wellwithin the certification year, and that the Respond-ent refused this request on August 14, 1989. Thislatest refusal to bargain constitutes an independentcause of action on which the complaint filed in thiscase is based. Therefore, the fact that the Respond-ent may have rejected previous bargaining requestsoutside the 10(b) period is irrelevant. Accordingly,the October 10, 1989 charge is timely10 and wegrant the Acting General Counsel's Motion forSummary Judgment and deny the Respondent'sMotion for Summary Judgment.''On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Respondent, an Arizona corporation, en-gages in the building and construction industry as ahighway and heavy construction contractor inPhoenix, Arizona, where it maintains its principaloffice and place of business. During the past 12-month period, the Respondent purchased and re-ceived in interstate commerce at its Phoenix, Ari-zona facility goods and materials valued in excessof $50,000 that were transported to the Respondentat its Phoenix facility directly from points outsidethe State of Arizona.We find that the Respondent is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.10We also find no unusual circumstances that would relieve the Re-spondent of its obligation to bargain during the certification year orpermit it to unilaterally avoid its bargaining obligation.Ray Brooks v.NLRB,supra.11Member Devaney, in finding that the charge, filed within 6 monthsof the Union's request and the Respondents refusal to bargain during thecertification year, was timely,relies onSunnyland Refining,supra, andV..LP. LimousineService,supra.Accordingly,he finds it unnecessary topass onChambersburg County Market,supraII.ALLEGED UNFAIR LABOR PRACTICES201A. The CertificationFollowing the election held August 16, 1988, theUnion was certified on November 22, 1988, as thecollective-bargaining representative of the employ-ees in the following appropriate unit:All laborers employed by the Respondentwithin the State of Arizona; but excluding allother employees, heavy equipment operators,truckdrivers,truckmechanics,servicemen,office clerical employees, guards and supervi-sors as defined in the Act.The Union continues to be the exclusive repre-sentative under Section 9(a) of the Act.B. Refusal to BargainSince August 9, 1989, the Union has requestedthe Respondent to bargain, and since August 14,1989, the Respondent has refused. We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after August 14, 1989, to bar-gain with the Union as the exclusive collective-bar-gaining representative of employees in the appro-priate unit, the Respondent has engaged in unfairlaborpracticesaffecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody theunderstanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thattheRespondent, Bentson Contracting Company,Phoenix,Arizona, its officers, agents, successors,and assigns, shall 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1.Cease and desist from(a)Refusing to bargain with the Laborers' Dis-trictCouncil of the State of Arizona, includingLocal Unions 383 and 479, AFL-CIO as the exclu-sive bargaining representative of the employees inthe bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All laborers employed by the RespondentWithin the State of Arizona; but excluding allother employees, heavy equipment operators,truckdrivers,truckmechanics,servicemen,office clerical employees, guards and supervi-sors as defined in the Act.(b) Post at its facility in Phoenix, Arizona, copiesof the attached notice marked "Appendix."12Copies of the notice, on forms provided by the Re-gionalDirector for Region 28, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent12 If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe UnitedStates Courtof Appeals Enforcing an Order of theNationalLaborRelations Board."to ensure that the notices are not altered, defaced,or covered by any othermaterial.-(c)Notify theRegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Laborers'District Council of the State of Arizona, includingLocal Unions 383 and 479, AFL-CIO, as the ex-clusive representative of the employees in the bar-gaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and signanyagreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All laborers employed by the Respondentwithin the State of Arizona; but excluding allother employees, heavy equipment operators,truckdrivers,truckmechanics,servicemen,office clerical employees, guards and supervi-sors as defined in the Act.BENTSON CONTRACTING COMPANY